Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 15 March 2021 has been received and entered in full.  Claim 10 has been amended, and claims 5-9 have been cancelled. Therefore, claim 10 is pending and the subject of this Office Action.

Withdrawn Objections and/or Rejections
3.	The objection to the Specification as set forth at pg. 2 of the previous Office action (mailed 17 September 2020) is withdrawn in view of Applicant’s amendment of the title (filed 15 March 2021).
4.	The objection to claim 5 as set forth at pg. 2 of the previous Office action (mailed 17 September 2020) is moot in view of Applicant’s cancellation of said claim (filed 15 March 2021).
5.	The rejection of claim 8 under 112(4) as set forth at pg. 3 of the previous Office action (mailed 17 September 2020) is moot in view of Applicant’s cancellation of said claim (filed 15 March 2021).
6.	The rejection of claims 5-6 and 8-10 under 112(a) as set forth at pp. 3-6 of the previous Office action (mailed 17 September 2020) is withdrawn in view of Applicant’s amendment of claim 10 and cancellation of claims 5-6 and 8-9 (filed 28 August 2020).


Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) a pharmaceutical composition comprising neuregulin comprising the amino acid sequence of SEQ ID NO:1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the neuregulin peptide of SEQ ID NO:1 is a nature-based product and the pharmaceutical composition does not significantly alter the structure or function of the peptide fragment.
9.	Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL:
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
10.	The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 
11.	In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961,1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)

Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112-120; Benson, supra, at 71-72. And 

We find that the process claims at issue here do not satisfy these conditions, in particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

12.	Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a product.

13.	Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a nature-based product. The instant claims are directed to compositions of matter consisting of a fragment of a polypeptide having a specified amino acid sequence and a pharmaceutical composition of that polypeptide. The claimed fragment is a fragment of a naturally occurring protein, NRG-1 β2 isoform, therefore, it is considered a nature-based product, which is a judicial exception.
14.	Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the 
15.	Regarding Step 2B, the next question is whether the remaining elements/steps -i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.
The additional element recited in claim 10 does not appear to impose meaningful limits on the claim scope, it does not relate to the judicial exception in a significant way, and it does not add a feature that is more than a well-understood, purely conventional or routine element, absent evidence to the contrary. The additional element recited in claim 10 is recited at a high level of generality and is well-understood, purely conventional or routine and amounts to nothing more than a mere field of use. Under the holding of Myriad, the claimed polypeptide and compositions thereof are not eligible because they are not different enough from what exists in nature to avoid improperly tying up the future use and study of the individual components of the formulations. 
16.	For the reasons set forth above, when the claim is considered as a whole, the claim is not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112 (Scope of Enablement)
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


18.	Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit for treating or delaying heart failure with preserved ejection fraction in a subject, does not reasonable provide enablement for kit for preventing heart failure with preserved ejection fraction in a subject. 

20.	While the Specification teaches that administration of a neuregulin peptide of SEQ ID NO:1 results in an improvement in diastolic function in patient with heart failure (Example 2 at pp. 10-12), the data presented in the Specification does not rise to the level of prevention.  The term “prevent” is interpreted as meaning that an activity will not occur, i.e. heart failure will not occur.  Moreover, both the art and the instant specification recognize that there are several factors that are involved in these conditions, many of which are not known.  Therefore, while administration of the neuregulin peptide of SEQ ID NO:1 would be expected to treat or delay heart failure with preserved ejection fraction in a subject, one skilled in the art would not predict that it would prevent the occurrence of said condition since there are multiple factors that lead to said conditions.  There are no working examples provided in the instant application which demonstrate that administration of a neuregulin peptide of SEQ ID NO:1 prevents the occurrence of heart failure in a subject.  Undue experimentation would be required of the skilled artisan to determine the quantity of the neuregulin peptide administered, and the timing and duration of treatment to prevent heart failure.

Claim Rejections - 35 USC § 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Pat. No. 7,226,907; issued 05 June 2007, cited by Applicant).
24.	Zhou et al. teach a neuregulin peptide having the amino acid sequence of SEQ ID NO: 2 which shares 100% sequence identity to SEQ ID NO: 1 of the Instant application. Zhou also discloses pharmaceutical compositions comprising said peptide (Se column 17, lines 35-60. It is noted that the recitation of “for preventing, treating or delaying heart failure with preserved ejection fraction in a mammal” in the claim has been interpreted as an intended use, and thus has not been given patentable weight in this rejection.  Furthermore, while Zhou is silent with regard to the neuregulin peptide of SEQ ID NO:2 being useful for treating or delaying heart failure with preserved ejection fraction in a mammal, it is noted that a compound and all its properties are inseparable, they are one in the same (See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).Therefore, the Zhou reference meets all the limitations of claim 10.

Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
26.	Claim 10 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-30 of U.S. Patent No. 10,702,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘585 patent are drawn to formulations of an NRG peptide comprising the amino acid sequence of SEQ ID NO:2, which shares 100% sequence identity with SEQ ID NO:1 of the instant application.

Response to Arguments
27.	Applicant’s request this rejection be held in abeyance until allowable subject matter is identified at pg. 6 of the Response (filed 15 March 2021) is acknowledged.  However, it is noted that deferral of arguments until after the claims have been found otherwise allowable will not be considered timely.

Summary
28.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        June 19, 2021